Citation Nr: 1505642	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-22 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES
 
1. Entitlement to service connection for a foot disorder to include bilateral pes planus.
 
2. Entitlement to service connection for a right knee disability, to include secondary to a foot disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
J. Trickey, Associate Counsel
 
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1983 to February 1984.  The Veteran also served in the National Guard.
 
This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the RO (Regional Office) in Muskogee, Oklahoma.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran claims entitlement to service connection for a bilateral foot disability.  A review of the service treatment records shows that moderate pes planus was noted at his August 1983 enlistment examination.  While a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service, 38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. § 3.304(b) (2014), in light of the August 1983 diagnosis the appellant's pes planus is a pre-existing disorder.  
 
If a preexisting disorder is noted, the veteran cannot bring a claim for service incurrence for that disorder, but may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  
 
In support of his claim the Veteran submitted a statement from Dr. P.L., D.P.M.  Dr. P.L. noted that the appellant reported a history of extreme inservice foot pain, and that since 1988 the appellant had needed to use orthotics. 
 
While Dr. P.L. does not specifically state that the appellant's preexisting pes planus became permanently worse while on active duty, in light of the Veteran's report of "extreme" pain in service and the nature of his military duties with an airborne unit, the Board finds that he should be afforded a VA examination to determine the etiology of his currently diagnosed bilateral pes planus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013).
 
Accordingly, the case is REMANDED for the following action:
 
1. The AOJ should take all indicated action in order to obtain copies of any outstanding records of VA medical treatment which have been generated after the last treatment notes of record, and associate them with the claims file.  If the records cannot be located, the RO must specifically document the attempts that were made to retrieve them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
The Veteran must also be advised with respect to any private medical evidence he may obtain records on his own and submit them to the AOJ.  
 
2. Thereafter the AOJ should schedule the Veteran for a VA podiatric examination to determine the nature and likely etiology of the Veteran's bilateral pes planus.  The podiatrist must be provided access to the appellant's claims folder, VBMS file and Virtual VA file.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  
 
Following the examination the podiatrist must opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing bilateral pes planus, was aggravated beyond a normal progression of the disease by his service.  For any other diagnosed foot disorder the examiner must opine whether it is at least as likely as not that the disorder is related to service.
 
The podiatrist is specifically asked to review and comment on the August 1983, October 1987, and the January 1987 Reports of Medical Examination contained in the Oklahoma National Guard service treatment records.  The podiatrist must also address the opinion of Dr. P.L.
 
A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
 
3. After completing these actions, conduct any other development as may be indicated as of a consequence of the actions taken in the preceding paragraphs, specifically to include consideration of whether an additional development is required regarding the claim of entitlement to service connection for a right knee disability secondary to a bilateral foot disability.
 
4. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This specifically includes submitting medical evidence showing that his preexisting pes planus became permanently aggravated during his active duty service.



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

